DETAILED ACTION
This office action is a response to a communication 06/09/2022.
Claims 1, 3, 11, 13, and 16 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Response to Arguments
Applicant: Applicant's arguments, see remarks on page 7-8, filed 06/09/2022. Applicant argues that, “In response, claims 1, 3, 11, 13, and 16 are amended without prejudice or disclaimer to continued examination on the merits. These amendments are fully supported in the Specification, Drawings, and Claims of the Application and no new matter is added. 
Independent Claims 1, 11, and 16 are amended to recite, in relevant part: 
receive a request to edit existing configuration data associated with a Network Element (NE) operating in a network, the existing configuration data including a plurality of attributes that characterize functional aspects of the NE, and wherein the request is a declarative operation allowing a user to declarea desired state of the network, define a selected set of attributes from the plurality of attributes responsive to the received request, to limit the scope of the declarative operation such that other attributes besides the selected set of attributes are not edited or deleted based on the declarative operation. 
This includes a part of the subject matter from Claims 3 and 13, namely the request is a declarative operation. Further, this includes a clarification the scope of the declarative operation is limited. 
As noted in the Specification at [0027]: Normally, the entire configuration datastore is the target for declarative operations, such that any portions of the configuration that are missing, out-of-date, or outside of access control operations will be deleted, incorrectly edited, or otherwise result in a failure. By providing the network operator with the ability to limit the scope of the configuration change/edit operation to specific parts of the configuration data 16, the NMS 18 can allow more targeted operations to be performed. This is not suggested in the prior art”
Examiner: Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree. Karam discloses wherein the request is a declarative operation allowing a user to declare a desired state of the network because ¶0026, teaches declarative requirements express a desired configuration of network components without specifying an exact native device configuration and control flow, ¶0033, i.e.  the set of requirements is a set of declarative requirements that specify a desired configuration, a desired action, a desired mapping result, a command, or any other desired result of one or more declarative requirement processing stages/level.
Karam also teaches to limit the scope of the declarative operation such that other attributes besides the selected set of attributes are not edited or deleted based on the declarative operation because ¶0056, teaches If a declarative requirement is not specified for a particular processing stage/level, the required input declarative requirement for the processing stage/level may be determined automatically based on the received declarative requirements, ¶0057, teaches utilizing the one or more constraints (i.e. limit) includes utilizing information identifying resources to assign a configuration to/from hardware/software resources. For example, devices to be configured are selected from a list of device resources. In another example, a configuration parameter is selected from a list of available configuration parameter ranges, wherein other devices are not configured beside the selected set of attributes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy et al. (US 20190045343), hereinafter “Palanisamy” in view of Anburose et al. (US 10148506), hereinafter “Anburose”, and further in view of Karam et al. (US 2018/0351827), hereinafter “Karam”.

With respect to claim 1, Palanisamy discloses a network management system comprising:
a processing device (¶00693), and 
a memory device adapted to store a computer program having instructions that, when executed (see ¶0693), enable the processing device to
receive a request to edit existing configuration data associated with a Network Element (NE) operating in a network (¶0011, the request is to modify an existing group of devices (i.e. network element), ¶0114-¶0115, i.e. processing for modifying an existing group of UEs where the modification is initiated by the SCS 212… process for modifying an existing group of UEs for receiving network services), the existing configuration data including a plurality of attributes that characterize functional aspects of the NE (¶0082, teaches the SCS 212, can then request that the service be implemented by providing the group ID(s), characteristics of the requested service, ¶0262, teaches ‘MODIFICATION_REQUEST’ when the SCS 212 sends the GCR for modifying group attributes (i.e. plurality of attributes) , see ¶0330),
define a selected set of attributes from the plurality of attributes responsive to the received request (¶0009, i.e. In the scenario where the request is to modify an existing group of devices, the request may identify the particular group, wherein particular group is a set of attributes, [Note: applicant specification ¶0012, teaches where each data access group includes one or more attributes that characterize functional aspects of the NE],  ¶0016, i.e. transmits a request to execute a particular service with a particular group of devices, ¶0108, i.e. wherein a group provisioning request is communicated to and received at a base station such as, for example, an eNB, the request may indicate, for example, that the eNB should be configured consistent with a defined grouping of machines for receiving services).
receive new configuration data for editing a portion of the existing configuration data (¶0073, i.e. it is also possible that the network layer groups are formed by including only a portion of the service provided to the UE, ¶0075, i.e. the request may comprise a list of UEs and/or the affected portion of the service to those devices (e.g., SDFs, application IDs etc.) that are to be part of the group at the group creation time, ¶0260, i.e. during the group modification procedure… provide a change (i.e. new configuration) in the characteristics of an existing service), the portion of the existing configuration data to be edited including the selected set of attributes(¶0009, i.e. In the scenario where the request is to modify an existing group of devices, the request may identify the particular group, wherein particular group is a set of attributes, ¶0074, i.e. first identify which network group based service that the service layer intends to use and the devices (UEs) and/or the affected portion of the service to those devices (e.g., SDFs, application IDs etc.) that are to be part of the group).

Palanisamy, ¶0079, teaches the core network may also suggest that SCS 212 split the group (i.e. parent) and form sub groups (i.e. child) as subset, ¶0262, teaches modifying group attributes.  However, Palanisamy remain silent on replace a subset of the attributes included existing configuration data with the new configuration data while preventing change to attributes included in the existing configuration data associated with one or more attributes excluded from the selected set of attributes.

Anburose discloses replace a subset of the attributes included existing configuration data with the new configuration data while preventing change to attributes included in the existing configuration data associated with one or more attributes excluded from the selected set of attributes (Col-13, II. 48-56, i.e. a service discovery engine 12 capable of discovering existing network services and a network service editor 15 capable of creating new services and changing (i.e. replace) the 50 configuration of existing network services… modify preference data store 130 and service database 60 , and to convey changes (i.e. replace) in service configuration to the appropriate element(s), wherein changes in service configuration to the appropriate element(s) are changes are prevented to areas other than the attributes being changed, Col-16, II. 38-44, i.e. Once service objects have been edited for certain properties (i.e. selected set of attributes), the “diff” for the objects may be generated. The diff may be, for example, Netconf-based, Col-17, II. 17-21 and 34-36, teaches a schema (i.e. subset) may be used to describe to device/service management system 30 the elements and attributes…and a low level schema dependency graph may be used in the build phase to capture the relationship across configuration objects that are related to a service, Col-22, II. 43-46). 

Therefore, it would be obvious to one of ordinary skill to modify before the effective filing date of the invention to modify Palanisamy’s modifying existing group of devices and group attributes  with replace a subset of the attributes included existing configuration data with the new configuration data while preventing change to attributes included in the existing configuration data associated with one or more attributes excluded from the selected set of attributes of Anburose, in order to change the configuration of existing services to subgroup of appropriate devices and changes are prevented to attributed not included in the attributes of the request (Anburose). 

Palanisamy teaches ¶0009, where the request is to modify an existing group of devices, the request may identify the particular group, wherein particular group is a set of attributes. However, Palanisamy in view of Anburose remain silent on wherein the request is a declarative operation allowing a user to declare a desired state of the network, to limit the scope of the declarative operation such that other attributes besides the selected set of attributes are not edited or deleted based on the declarative operation.

Karam discloses wherein the request is a declarative operation allowing a user to declare a desired state of the network (¶0026, i.e. declarative requirements express a desired configuration of network components without specifying an exact native device configuration and control flow, ¶0033, i.e.  the set of requirements is a set of declarative requirements that specify a desired configuration, a desired action, a desired mapping result, a command, or any other desired result of one or more declarative requirement processing stages/level),
to limit the scope of the declarative operation such that other attributes besides the selected set of attributes are not edited or deleted based on the declarative operation (¶0056, teaches If a declarative requirement is not specified for a particular processing stage/level, the required input declarative requirement for the processing stage/level may be determined automatically based on the received declarative requirements, ¶0057, teaches utilizing the one or more constraints (i.e. limit) includes utilizing information identifying resources to assign a configuration to/from hardware/software resources. For example, devices to be configured are selected from a list of device resources. In another example, a configuration parameter is selected from a list of available configuration parameter ranges, wherein other devices are not configured beside the selected set of attributes).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Palanisamy’s in view of Anburose’s system with the request is a declarative operation allowing a user to declare a desired state of the network and to limit the scope of the declarative operation of Karam, in order to achieve desired configuration by declarative process and restrict particular parts of the configuration (Karam).

With respect to claims 2 and 12, Palanisamy in view of Anburose, and further in view of Karam discloses the network management system of claim 1, wherein replacing the subset of the attributes includes pushing the new configuration data to a datastore associated with the NE (Anburose, Col-10, II. 26-28, i.e. configures the device or devices based on information stored in model data storage 40 for that network resource and, in the case of services, for that service, Col-13, II. 48-56, i.e. a service discovery engine 12 capable of discovering existing network services and a network service editor 15 capable of creating new services and changing (i.e. replace) the 50 configuration of existing network services… modify preference data store 130 and service database 60 , and to convey changes in service configuration to the appropriate element( s ), Col-17, II. 17-21 and 34-36, teaches a schema (i.e. subset) may be used to describe to device/service management system 30 the elements and attributes that can properly be present within the XML configuration file for that configuration file to be considered valid for a given managed device in view of the specifications of the device, and a low level schema dependency graph may be used in the build phase to capture the relationship across configuration objects that are related to a service, Col-22, II. 43-46).

With respect to claims 3 and 13, Palanisamy in view of Anburose, and further in view of Karam discloses the network management system of claim 1, wherein the instructions further enable the processing device to compare the desired state of the network with a current state of the network defined by at least the existing configuration data associated with the NE (Anurbose, Col-16, II. 23-27, i.e. device/service management system 30 makes the state of the network under control of device/service management system 30 match the desired state of the network as configured via the user interface 20 and as represented by the service data model).

With respect to claims 4 and 14, Palanisamy in view of Anburose, and further in view of Karam discloses the network management system of claim 3, wherein, as a result of comparing the desired state with the current state, the processing device is adapted to define the selected set of attributes (Palanisamy, ¶0691, i.e. eNB 2100 is communicatively coupled with serving gateway (S-GW) 2142, MME 2144, and packet data network gateway (P-GW) 2146. MME 2144, in addition to its traditional functions, may be adapted to communicate with eNB 2100 to configure the eNB 2100 as needed to implement a group service. For example, eNB 2100 may receive request to create or alter an existing grouping of nodes with which the eNB 2100 communicates. Communications between the eNB and the EPC take place over S1 interface 2140, Anburose, Col-16, II. 23-27, i.e. device/service management system 30 makes the state of the network under control of device/service management system 30 match the desired state of the network as configured via the user interface 20 and as represented by the service data model ).


With respect to claims 5, 15 and 17, Palanisamy in view of Anburose, and further in view of Karam discloses the network management system of claim 1, wherein the instructions further enable the processing device to delete the selected set of attributes omitted from the subset of attributes (Palanisamy, ¶0009, i.e. In the scenario where the request is to modify an existing group of devices, the request may identify the particular group, wherein particular group is a set of attributes, ¶0034, i.e. DELETION_REQUEST (2)—This value is used when the GCR message is sent for the purpose of modifying group attributes).

With respect to claims 6, Palanisamy in view of Anburose, and further in view of Karam discloses the network management system of claim 1, wherein the NE includes one of a server, a router, a transmitter, a receiver, an amplifier, a multiplexer, and a demultiplexer (Palanisamy, ¶0682, i.e. The M2M service layer 22′ by one or more nodes of the network, which may comprises servers, computers, devices, virtual machines (e.g., cloud computing/storage farms, etc.) or the like, Anburose,  Col-6, II. 14-19, i.e. The M2M service layer 22′ by one or more nodes of the network, which may comprises servers, computers, devices, virtual machines (e.g., cloud computing/storage farms, etc.) or the like.).

With respect to claims 7 and 18, Palanisamy in view of Anburose, and further in view of Karam discloses the network management system of claim 1, wherein the selected set of attributes is defined in an inclusion filter that includes only the attributes to be edited with the new configuration data  (Palanisamy, ¶0009, i.e. In the scenario where the request is to modify an existing group of devices, the request may identify the particular group, wherein particular group is a set of attributes, ¶0016, i.e. after the service layer has communicated with the network layer to create and/or modify groups of devices for receiving particular services, the service layer may then request that the network layer actually execute the service. In an example embodiment, a service layer system such as a SCS prepares and transmits a request to execute a particular service with a particular group of devices, Anburose, Col-19, II. 40-44, i.e. The input filter used by interface ge-0/0/1 and unit 0 will always have the name ‘filter_ge-0/0/1.0’ when deployed from system 10. But the existing configuration in the device has the name ‘l3vpn_input_filter’ instead of ‘filter_ge-0/0/1.0’).

With respect to claims 8 and 19, Palanisamy in view of Anburose, and further in view of Karam discloses the network management system of claim 1, wherein the plurality of attributes is arranged in a hierarchical data tree having parent attributes and child attributes (Palanisamy, ¶0079, i.e. Under some scenarios, the core network may also suggest that SCS 212 split the group (i.e. parent) and form sub groups (i.e. child). Anburose, Col-24, 16-18, i.e. SDE 12 constructs dependency graph 500 from the leafrefs and the containment hierarchy in device schema 400. Col-18, II. 41-44, i.e. If the current parent is a list, then SDE 12 checks if any of the device configuration xpaths map to this service definition, starting with the list xpath), and wherein the processing device is adapted to define the selected set of attributes independent of parent/child relationships in the hierarchical data tree (Palanisamy, ¶0691, i.e. eNB 2100 is communicatively coupled with serving gateway (S-GW) 2142, MME 2144, and packet data network gateway (P-GW) 2146. MME 2144, in addition to its traditional functions, may be adapted to communicate with eNB 2100 to configure the eNB 2100 as needed to implement a group service. For example, eNB 2100 may receive request to create or alter an existing grouping of nodes with which the eNB 2100 communicates. Communications between the eNB and the EPC take place over S1 interface 2140).

With respect to claims 9 and 20, Palanisamy in view of Anburose, and further in view of Karam discloses the network management system of claim 1, wherein the new configuration data is received with an action request associated with one or more of NETCONF, RESTCONF, gRPC, gNMLI and YANG (Anburose, Col-5, II. 5-10, i.e. the NMS uses the service-level model, the mapper/template, the device's data model (e.g., YANG model) and the device configuration imported from each device to determine the service-level configuration or configurations that would have resulted in the imported device configuration, Col-7, II. 7-12, i.e. network management system 10 uses a network management protocol designed for management of configuration data within managed network elements 5, such as the CLI protocol, the SNMP protocol or the Network Configuration Protocol (NETCONF) protocol or a derivative thereof).

With respect to claims 10 and 20, Palanisamy in view of Anburose, and further in view of Karam discloses the network management system of claim 1, wherein the instructions enable the processing device to define the selected set of attributes by targeting attributes based on a user-defined scope (Palanisamy, ¶0009, i.e. In the scenario where the request is to modify an existing group of devices, the request may identify the particular group, wherein particular group is a set of attributes, ¶0108, i.e. an eNB, the request may indicate, for example, that the eNB should be configured consistent with a defined grouping of machines for receiving services, Anburose, Col-18, II. 25-27, i.e. FIG . 8 , " route targets ” are defined as merge attributes for an L3 – VPN configuration, Col-20, II. 30-33, i.e. When the user defines the service using a designer such as described above, network management system 10 suggests a predicted merge strategy along with the merge attributes for the service model)

For claim 11, it is non-transitory computer readable medium claim corresponding to the system of claim 1. Therefore claim 11 is rejected under the same ground as claim 1. 

For claim 16, it is a method claim corresponding to the system of claim 1. Therefore claim 16 is rejected under the same ground as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458